


EXHIBIT 10.33
SYNNEX CORPORATION
2003 STOCK INCENTIVE PLAN
AMENDMENT TO RESTRICTED STOCK AWARD


This Amendment to the Notice of Restricted Stock Award and Restricted Stock
Agreement between SYNNEX Corporation (the “Company”) and Thomas Alsborg (the
“Executive”) with respect to the grant of restricted shares of Common Stock of
the Company on October 3, 2008, September 29, 2009, October 7, 2010, and October
5, 2011 (the “Agreements”), is entered into by and between the Company and the
Executive, and such Amendment shall be effective, as of November 2, 2012.
WHEREAS, the parties hereto wish to make certain modifications to the Agreements
to reflect the terms of the offer letter to the Executive, dated November 2,
2012;
NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
conditions contained in the Agreements and this Amendment, the parties hereby
agree as follows:
1.The Vesting Schedule set forth in the Notice of Restricted Stock Award is
hereby amended to read as follows:
Vesting Schedule:    The first 1/5th of the shares subject to this award vest
when you complete 12 months of continuous Service as an Employee from the
Vesting Commencement Date. Thereafter, an additional 1/5th of the shares subject
to this award vest when you complete each additional 12 months of continuous
Service as an Employee. If you remain in continuous Service through May 31, 2013
(the “Transition Date”), the shares subject to this award will continue to vest
in accordance with the foregoing schedule through January 31, 2014 (the “Deemed
Termination Date”) or, if earlier, until 100% of the shares subject to this
award have vested.
2.Section 3 of the Restricted Stock Agreement, “Vesting,” is hereby amended to
read as follows:
SECTION 3.    VESTING.
The shares that you are receiving will vest in installments, as shown in the
Notice of Restricted Stock Award.
No additional shares vest after your Service as an Employee has terminated for
any reason, provided that the shares will continue to vest in installments
through the Deemed Termination Date if you remain in continuous Service through
the Transition Date.

- 1 -

--------------------------------------------------------------------------------



3.Section 5 of the Restricted Stock Agreement, “Forfeiture,” is hereby amended
to read as follows:
SECTION 5.    FORFEITURE.
If your Service terminates for any reason, then your shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of termination. This means that the Restricted Shares will
immediately revert to the Company. You receive no payment for Restricted Shares
that are forfeited. The Company determines when your Service terminates for this
purpose. Notwithstanding the foregoing, if you remain in continuous Service
through the Transition Date, then your shares will not be forfeited on the
termination date, but instead will be forfeited to the extent that they have not
vested before the Deemed Termination Date.
4.Section 9 of the Restricted Stock Agreement, “Withholding Taxes,” is hereby
amended to read as follows:
SECTION 9. WITHHOLDING TAXES.
No stock certificates will be released to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of this award or the lapse of a substantial risk of forfeiture with
respect to the shares. With the Company’s consent, these arrangements may
include (a) withholding shares of Company stock that otherwise would be
delivered to you when they vest or (b) surrendering shares that you previously
acquired. The fair market value of the shares you surrender, determined as of
the date when taxes otherwise would have been withheld in cash, will be applied
as credit against the withholding taxes.
5.Except as expressly modified by this Amendment, the terms and provisions of
the Agreements shall remain unchanged and in full force and effect.
6.Any modification to this Amendment shall be effective only if it is in writing
and signed by the parties to be bound thereby.

- 2 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment, effective as of
the day and year first above written.


 
 
 
 
 
 
 
 
 
SYNNEX CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
November 8, 2012
By:
/s/ Simon Leung
 
 
 
 
Simon Leung
 
 
 
 
Senior Vice President, General Counsel and
 
 
 
Corporate Secretary
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
November 8, 2012
 
/s/ Thomas Alsborg
 
 
 
 
Thomas Alsborg
 
 
 
 
 
 
 


















- 3 -